image012.jpg [image012.jpg]www.dlhcorp.com


Exhibit 10.2
July 13, 2020




Jackie Everett


Dear Jackie,


We are delighted to add your talent and energy to the DLH Executive Leadership
Team!


On behalf of DLH Holdings Corp. (“DLH”, or the “Company”), I am pleased to
extend to you an offer of employment in the position of Chief Growth Officer.
Your role reports directly to me as CEO and you will be a Named Executive
Officer (NEO) of the company and member of the DLH corporate Executive
Leadership Team (ELT).  In this role you will have responsibility, authority,
and accountability for organic growth across the enterprise, subject to the
direction of the CEO. This will include BD/Capture Management, Proposal
Operations, Market Research/Intelligence, and engagement with corporate and
operating unit resources to expand the strategic new business pipeline and drive
toward industry leading win rates. As discussed, your start date is expected to
be July 13, 2020.


Additionally, as an ELT member and NEO, you will participate in periodic Board
of Directors (BoD) presentations, Annual Shareholders meetings and other
executive engagements.  This will include evaluating acquisition candidates,
developing additional delivery capabilities and other high impact decisions. You
agree to devote your full business time and best efforts in the performance of
your duties for DLH and its subsidiaries. You understand that you will need to
undertake regular travel to our executive and operational offices, and such
other occasional travel within or outside the United States. All such travel
shall be at the sole cost and expense of the Company and shall be in accordance
with government Joint Travel Regulations (JTR) and current Company policy, which
will include reasonable lodging and food costs incurred by you while traveling.


Cash Compensation.  The Company will pay you an initial salary at the rate of
$265,000 per year, less applicable Federal, state, local and elected
withholdings, which will be paid in accordance with the Company’s normal payroll
procedures. This salary will be subject to adjustment pursuant to the Company’s
employee compensation policies and directions from the Management Resources &
Compensation Committee of the Board (the “MRC Committee”). During your
employment hereunder, the MRC Committee will review your performance and
consider adjustments to your compensation as part of its annual merit increase
process for the Company’s senior management team.


Guaranteed Bonus. You will be issued a guaranteed bonus for our 2020 fiscal
year, according to the following terms:
•$30,000 payable at 90 days following your start date, and
•$30,000 payable with the normal corporate bonus cycle (NLT 12/15/2020)


Bonus potential. In addition, you will be eligible to be considered for an
incentive bonus for each fiscal year of the Company beginning in fiscal year
2021. The bonus will be awarded based on objective or subjective criteria
established by the MRC Committee, in consultation with me. Subject to the MRC
Committee’s discretion, you will have an opportunity to earn a cash bonus of up
to 50% of your annual base salary. The bonus will be based on the Company’s
completion of preset goals as will be set forth in an annual management bonus
opportunity plan, upon approval of the MRC Committee.



Atlanta HQNational Capital Region HQ3565 Piedmont Road NE8757 Georgia AveTower
3, Suite 700Suite 1200Atlanta, GA 30305Silver Spring, MD 20910



--------------------------------------------------------------------------------

image012.jpg [image012.jpg]www.dlhcorp.com


Equity Compensation. Subject to MRC Committee approval, you will be granted an
option to purchase 250,000 shares of DLH Holdings Corp. Common Stock pursuant to
the Company’s 2016 Omnibus Equity Incentive Plan (the “Plan”) (the “Options”).
The exercise price of the Options shall be equal to the fair market value of the
Company’s Common Stock on the grant date, as determined in accordance with the
Plan. The Options shall be subject to vesting requirements, with 50,000 options
vesting on the first anniversary of the grant date and the remainder vesting as
follows: (i) 66,667 shares if the closing price of the Company’s Common Stock
equals or exceeds $12.00 per share for ten consecutive trading days; (ii) 66,667
shares if the closing price of the Company’s Common Stock equals or exceeds
$14.00 per share for ten consecutive trading days; and (iii) 66,666 shares if
the closing price of the Company’s Common Stock equals or exceeds $16.00 per
share for ten consecutive trading days. The Options will have a ten (10) year
term from their date of grant in which they can be exercised (subject to your
continued service and the vesting provisions described above) and will be
subject to the terms and conditions of the Plan and option agreement(s) between
you and the Company in the form approved by the MRC Committee.


Employee Benefit Program. As a DLH executive, you will be eligible for all
employee benefits afforded regular fulltime DLH employees, for which details
will be provided separately. (See outline below):


•Insurance: Medical, Dental, and Vision plans
•Life insurance: Company-paid coverage
•Short-term and long-term disability insurance
•Voluntary life insurance: Employee-paid coverage
•Paid Time Off (PTO): 20 days of paid leave (PTO) for your first year of
employment, accrued from the date of employment, on a prorated basis
proportionate to the actual number of hours worked
•Paid holidays: 6 named holidays and 3 floating holidays per year. Floating
holidays will be prorated in your first year of employment based on your date of
hire.
•Eligibility to participate in the Company’s 401(k) plan


Such benefits are subject to change, and may be supplemented, altered, or
eliminated, in part or entirely. Any eligibility to participate in such benefit
plans, as well as the terms thereof, shall be as set forth in the governing
documents for such plans, or if there are no such governing documents, in the
Company’s policies. Eligibility for the Healthcare Plan, Life Insurance and
Voluntary Life benefits are detailed in your benefits package. Your wellness
benefits commence on the first day of the month following your date of hire.


Severance and Change in Control. As an executive of the Company, you will be
eligible to receive severance and change of control benefits under certain
circumstances pursuant to the Change in Control, Severance and Covenant
Agreement, to be provided to you separately (the “Severance Agreement”).
Accordingly, your potential severance and change of control benefits and the
terms and conditions thereof shall be set forth in the Severance Agreement.


At-will Employment. Also, it is corporate policy to review performance on an
annual basis. Employment is for no specified period of time and “at-will”. DLH
is an “at-will” employer and employees have the right to resign their position
at any time, with or without notice, and with or without cause. As an “at-will”
employer, DLH can terminate its employment relationship with our employees at
any time, with or without notice, and with or without cause.


Company Policies. As a Company employee, you will be expected to abide by
Company rules and regulations. You will be specifically required to sign an
acknowledgement that you have read and

Atlanta HQNational Capital Region HQ3565 Piedmont Road NE8757 Georgia AveTower
3, Suite 700Suite 1200Atlanta, GA 30305Silver Spring, MD 20910



--------------------------------------------------------------------------------

image012.jpg [image012.jpg]www.dlhcorp.com


understand the Company rules of conduct which will be included in an Employee
Handbook which the Company will distribute to you on your date of hire.
Clawback. Notwithstanding any other provision herein to the contrary, you agree
and acknowledge that any incentive-based compensation, or any other
compensation, paid or payable to you which is subject to recoupment or clawback
under any applicable law, government regulation, or stock exchange listing
requirement, including without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and such regulations as may be promulgated thereunder by
the Securities and Exchange Commission, will be subject to such deductions and
clawback (recovery) as may be, but solely to the extent, required to be made
pursuant to applicable law, regulation, stock exchange listing requirement or
any policy of the Company mandated in accordance with any such law, government
regulation, or stock exchange listing requirement. This section shall survive
the termination of your employment for a period of three (3) years.


Contingencies. As a condition of employment, you will be required to sign a
confidentiality agreement (attached), as well as pass a background check and
drug screening.


Entire Agreement; Amendments. This letter, together with the above-referenced
confidentiality and severance agreements sets forth the entire agreement between
the parties and supersedes all prior agreements, letters and understandings
between the parties, whether oral or written prior to the date of this letter,
except for the terms of employee stock option plans, restricted stock grants and
option certificates (unless otherwise expressly stated herein). No modification,
amendment or waiver of the terms of this letter shall be binding on the parties
unless executed in writing by the parties to this letter. No waiver of any of
the provisions of this letter shall be deemed to or shall constitute a waiver of
any other provisions hereof, nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.


Interpretation and Review. The parties agree that they have both had the
opportunity to review and negotiate this offer letter, and that any
inconsistency or dispute related to the interpretation of any of the terms of
this offer letter shall not be construed against either party. You have been
advised and have had the opportunity to consult with an attorney or other
advisor prior to executing this letter. You understand and agree that counsel to
the Company (Becker & Poliakoff, LLP) has not acted and is not acting as your
counsel and that you have not relied upon any legal advice except as provided by
your own counsel.


Governing Law. This letter has been negotiated and executed in the State of
Georgia which shall govern its construction and validity.


Execution. This letter may be executed in two or more counterparts, which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing it with the
same force and effect as if such facsimile or “.pdf” signature page was an
original. To indicate your acceptance of this offer letter, please sign this
letter in the space provided below and return it to me.


Jackie, we believe your contributions to DLH will be invaluable and we look
forward to our future together.


Sincerely,

Atlanta HQNational Capital Region HQ3565 Piedmont Road NE8757 Georgia AveTower
3, Suite 700Suite 1200Atlanta, GA 30305Silver Spring, MD 20910



--------------------------------------------------------------------------------

image012.jpg [image012.jpg]www.dlhcorp.com



DLH Holdings Corp.Agreed and accepted as of the date set forth above:By: /s/
Zachary C. ParkerBy:/s/ Jacqueline S. EverettName: Zachary C. ParkerJacqueline
S. EverettTitle: Chief Executive Officer and President

Atlanta HQNational Capital Region HQ3565 Piedmont Road NE8757 Georgia AveTower
3, Suite 700Suite 1200Atlanta, GA 30305Silver Spring, MD 20910

